In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-128 CR

NO. 09-05-129 CR

NO. 09-05-130 CR

____________________


MICHELLE LOUISE CONNOR, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 91861, 91862 and 91863




MEMORANDUM OPINION (1)
	Michelle Louise Connor was convicted and sentenced on three separate indictments
for the felony offense of theft.  Connor filed a notice of appeal on March 23, 2005.  In
each case, the trial court entered a certification of the defendant's right to appeal in which
the court certified that this is a plea-bargain case, and the defendant has no right of appeal. 
See Tex. R. App. P. 25.2(a)(2).  The trial court's certifications have been provided to the
Court of Appeals by the district clerk.
	On April 1, 2005, we notified the parties that the appeal would be dismissed unless 
amended certifications were filed within thirty days of the date of the notices and made a
part of the appellate records.  See Tex. R. App. P. 37.1.  The records have not been
supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								PER CURIAM

Opinion Delivered May 11, 2005
Do Not Publish
Before Gaultney, Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.